Citation Nr: 1815973	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  17-33 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for chronic lymphocytic leukemia (CLL) as a result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kerry Hubers, Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to June 1965 and from March 1968 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Lincoln, Nebraska RO has jurisdiction of the appeal.

To the extent the record contains evidence not yet considered by the AOJ, the Veteran waived AOJ consideration of that evidence in his February 2018 Appellant's Brief.  The Board may proceed to the merits of the claims.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO denied service connection for diabetes mellitus.  The Veteran did not file a Notice of Disagreement, submit any additional evidence within one year of that rating decision, or take any further steps to appeal that determination.

2.  Evidence received since the September 2008 rating decision with respect to the diabetes mellitus claim is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior rating decision, and raises a reasonable possibility of substantiating the Veteran's diabetes mellitus claim.


3.  The Veteran has a current disability consisting of diabetes mellitus and he was likely exposed to herbicide agents during his active service.

4.  The Veteran has a current disability consisting of CLL and he was likely exposed to herbicide agents during his active service.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision denying the Veteran's claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The criteria for reopening the claim of service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for service connection for chronic lymphocytic leukemia (CLL) have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

I.  New and Material Evidence:  Service Connection for Diabetes

The Veteran has previously claimed entitlement to service connection for diabetes mellitus and has been denied.  See September 2008 Rating Decision (denying entitlement to service connection for diabetes mellitus).  The September 2008 rating decision was not appealed and became final.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the September 2008 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

The rating decision on appeal is the next most recent rating decision on that issue.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


The RO most recently denied the Veteran's claim of entitlement to service connection for diabetes mellitus on the basis that the evidence did not show a causal nexus between the Veteran's current diabetes mellitus and his active service.  The denial was also based on the lack of evidence that the Veteran served in Vietnam or was otherwise exposed to herbicide agents during his active service.

The Veteran has submitted statements and other evidence indicating that he frequently worked along the perimeter of the Royal Thai Air Force Based in U-Tapao, Thailand.

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim.  In making this determination, the Board is cognizant of the Court's instructions that the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is enough to reopen under the low threshold of Shade.

II.  Service Connection and Presumptions:  Diabetes Mellitus

The Veteran claims that he developed diabetes mellitus type II due to exposure to herbicide agents.  He claims that his diabetes mellitus, diagnosed well after his active service, is due to exposure to herbicide agents during his active service in Thailand.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In addition, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  Diabetes mellitus type II is a condition associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

The dispositive issue in this case is whether the Veteran was exposed to herbicides.  Although veterans who served in Vietnam are presumed to have been exposed to herbicides, the Veteran did not serve in Vietnam as that term is defined in the applicable regulation. See 38 C.F.R. § 3.307(a)(6).  The service personnel records do reflect, however, that the Veteran was stationed at U-Tapao Royal Thai Air Force Base (U-Tapao RATFB) from April 1971 to April 1972.  See, e.g., Military Personnel Records (including December 1970 order to depart the U.S. for Thailand in April 1971 and January 1972 order to depart Thailand for the U.S. in April 1972).

There are multiple documents that provide guidance for VA in adjudicating claims of veterans claiming herbicide exposure in Thailand.  The claims file contains a memorandum of record regarding general herbicide use in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA).  VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand in determining whether veterans who served in Thailand were exposed to herbicides.  VBA noted that the Department of Defense list of sites where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides were only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand.  The CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, but it indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, the memorandum noted, if a veteran's military occupational specialty (MOS) or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The memorandum provided an example of security police units as an MOS that would have worked on the perimeters.  It was also noted that there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.

VA's Adjudication Procedures Manual Rewrite require special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era, to specifically include U-Tapao RTAFB.  See M21-1MR at IV.ii.2.C.10.q.  Specifically, those protocols direct that, if a Veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  Id.

The VA has a duty to assist the Veteran in obtaining records in the custody of a federal agency until such a search becomes futile.  See, e.g., 38 C.F.R. § 3.159(c)(2).  The Veteran did not initially respond to the request for additional information to assist in locating any such records, so VA issued a March 2010 Formal Finding of a Lack of Evidence to Document Claimed Exposure to Tactical Herbicides on a Factual Basis.  The Veteran has subsequently provided additional details regarding his allegations.  However, for reasons set forth below, the Board finds the evidence already is at least in equipoise regarding exposure to herbicide agents, so no further efforts to assist the Veteran with respect to that issue are necessary.

The Veteran contends that, as a munitions loading team chief during his deployment to Thailand, his duties required him to work in areas of the RTAF base that had been sprayed by herbicides.  See June 2017 Correspondence from Veteran (with attachments including a map of the base with marks indicating areas sprayed and areas where munitions were stored).  The Veteran's military personnel records lend support to his detailed and credible descriptions of his duties.  His performance appraisals from his time at U-Tapao AFB note that he was "responsible for the safety and reliable loading of conventional munitions on B-52 aircraft...Inspects and maintains assigned loading equipment. ...As a loading team chief, he contributed greatly to his team's outstanding efforts in preparing and loading munitions on aircraft for tactical strike missions."  See March 1972 Performance Report.  The performance appraisals indicate a highly motivated non-commissioned officer who was willing and able to do whatever it took, wherever required, to achieve mission objectives.  See, e.g., March 1972 Performance Report ("His technical proficiency and aggressive approach to his duties has prevented numerous delays in the generation of aircraft.  He has worked long hours under adverse weather conditions to accomplish his assigned duties....His devotion to duty and pride in self accomplishment make this NCO a credit to himself and the United States Air Force."); November 1971 Performance Report (including similar information and laudatory statements).

The Veteran's outstanding performance reports are consistent with his own descriptions of his duties and suggest to the Board a professional willing to offer his exceptional skills anytime and anywhere, such as on the perimeter of U-Tapao AFB which, the Veteran has credibly alleged, is where the munitions were kept for purposes of safety.  The Board finds his assertions credible and supported by contemporaneous military records.  The weight of the evidence, which includes evidence of daily work duties, performance evaluation reports, or other credible evidence, is at least in equipoise regarding whether his duties frequently took him near the perimeter of U-Tapao RTAFB as needed.  See M21-1MR at IV.ii.2.C.10.q.  Consequently, the Board acknowledges that the Veteran was likely exposed to herbicide agents during his exemplary service in Thailand during the Vietnam era.  Id.

The VA system is "veteran-friendly" and "non-adversarial."  Evans v. Shinseki, 25 Vet. App. 7, 14 (2011).  Therefore, "when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin...or any other point, such doubt will be resolved in favor of the claimant."  38 C.F.R. § 3.102.  Applying these standards to each factual, medical and legal issue, the Board finds that the evidence establishes that the Veteran was exposed to herbicide during his active service and that his exposure to herbicide agents caused or contributed to his later development of diabetes mellitus.  See 38 C.F.R. § 3.309(e).



The evidence is at least in equipoise on each of the factual issues with respect to the claim at issue; consequently application of the benefit of the doubt doctrine requires the doubt be resolved in the Veteran's favor.  Gilbert, 1 Vet.App. at 53-56.  The Veteran's claim of entitlement to service connection for diabetes mellitus is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.307, and 3.309(e).

III.  Service Connection for Chronic Lymphocytic Leukemia (CLL)

The Veteran claims that he developed CLL due to exposure to herbicide agents.  The evidence establishes that he has CLL.  See, e.g., March 2017 VA Urgent Care Note ("Hx CLL not in remission."); August 2015 VA Hematology Clinic Note (documenting diagnosis of B-cell CLL, though without clinically significant symptoms).

CLL is included on the list of conditions presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

Because the Veteran has CLL, the evidence is at least in equipoise regarding whether the Veterans was exposed to herbicide agents, and CLL is presumptively associated with herbicide exposure, the Veteran's claim of entitlement to service connection for CLL is granted.  Gilbert, 1 Vet.App. at 53-56.

IV.  Duties to Notify and Assist

Because the Veteran's claims have been granted, so he could suffer no prejudice from any failures by VA with respect to its duties to notify and assist.  The Board need not further discuss VA's fulfillment of the duties to assist and notify.




ORDER

New and material evidence having been received, the claim of service connection for diabetes mellitus is reopened.

Entitlement to service connection for diabetes mellitus, including as due to exposure to herbicide agents, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for chronic lymphocytic leukemia, including as due to exposure to herbicide agents, is granted, subject to controlling regulations governing the payment of monetary awards.





____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


